DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “wherein the plate includes a recess in a surface of the plate that is adjacent to and in communication with at least two apertures” and “wherein the recess in the surface of the plate is adjacent to and in communication with each of the plurality of apertures” of claims 15 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, “a” should be changed to --the--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the at least one aperture" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim
Claim 17 recites the limitation "the recess" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry, U.S. PG-Pub 2009/0198284 in view of Mayer et al., U.S. PG-Pub 2012/0022535.
Regarding claim 1, Henry discloses a method for bone fixation, comprising the steps of: positioning a plate (602) adjacent to a patient’s bone, the plate including an aperture (606) dimensioned to receive a fastener (601) there through and a polymeric element (604) adjacent the aperture; inserting the fastener through the aperture; applying ultrasonic energy to the polymeric element until the polymeric element reaches a flowable state; allowing the polymeric element to flow into a space in the aperture that is adjacent the fastener, such that the polymeric element is in contact with both the plate and the fastener; and allowing the polymeric element to harden to a solid state such that the polymeric element prevents the fastener from moving relative to the plate (Figs. 10-15 and claims 21-22).
Henry does not explicitly disclose the source of energy as being a sonotrode.
Mayer et al. discloses using a sonotrode for ultrasonic energy to liquefy polymeric elements (paragraph [0072]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Henry such that the 
Regarding claims 2-5, Henry discloses wherein the plate includes a recess in a surface of the plate, wherein at least a portion of the recess is in communication with the aperture; wherein the polymeric element is installed in the recess; and wherein the recess is in communication with the aperture along at least a portion/an entirety of the perimeter of the aperture (paragraph [0043]).
Regarding claims 6, Henry discloses the invention essentially as claimed except for wherein the polymeric element comprises a thermoplastic.
Mayer et al. discloses using thermoplastic polymers that are liquefiable to be used in anchorage portions and possibly for part of a stabilization portion of a device (paragraph [0054]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric elements of Henry to comprise a thermoplastic material in view of Mayer et al. as such is a well-known liquefiable material used in anchorage portions or part of a stabilization portion of a device.
Regarding claims 7-14, Henry discloses wherein the polymeric element (604) prevents the fastener (601) from translating in a direction opposite of the direction of insertion and prevents the fastener from rotating; wherein the fastener comprises a shank portion (609) and a head portion (608) having a circumferential surface, wherein the circumferential surface of the head comprises a recess; wherein the polymeric .

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC S GIBSON/           Primary Examiner, Art Unit 3775